DETAILED ACTION
1.          Claims 1-3 and 5-15 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 12/07/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Note
5.          In the interest of practicing compact prosecution to reduce pendency of the instant application, Examiner contacted undersigned Daniel Piotrowski via telephonic voicemail message on Monday May 16, 2022 to discuss possible amendments to place application in better form for allowance, since the issues for resolution were minor in scope. No response had been received.

Claim Objections
6.          Applicant is respectfully reminded of the use of the term “adapted to”. MPEP 2111.04 titled "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses cautions applicant’s about the use of the term “adapted to” as the limitations that follow may raise a question as to the limiting effect of the language in a claim. Examiner respectfully suggests review each iteration of “adapted to/for” prior to issuing an Official response.

Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.          Claims 5-9 are rejected under 35 U.S.C. 101 because because the claimed invention is directed to non-statutory subject matter. Claim 5 recites, "an apparatus” which could be implemented as software since the claim does not offer any detail regarding any essential elements of the apparatus for carrying out various steps for which the apparatus is “adapted” to perform. Therefore, Claim 5 is interpreted as software, per-se, and is ineligible subject matter under the definitions of 35 USC §101.
            Dependent claims 6-9 do not satisfy the deficiencies of the rejected base claim and are also rejected.
9.          Regarding Claim 15, the claim is directed to "a computer program product comprising code means" recited in the preamble and is considered non-statutory subject matter. (See MPEP 2I06.IV.B.1(a)). Computer-readable instructions stored in data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at l36 l , 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism do not define any structural and functional interrelationships between the computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and other claimed aspects of the invention, which permit the computer-readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism's functionality to be realized. [0085] of the published application provides for both tangible and non-tangible types of computer-readable mediums; therefore, the claim would be interpreted to cover both types of mediums and renders the claim unpatentable under 35 USC 101. Examiner respectfully suggests amending the claim to limit the meaning of the medium to the non-transitory elements as disclosed in the originally-field disclosure by reciting, for example, “A computer program product, comprising a non-transitory computer-readable storage medium comprising code for…”. Applicant is reminded, simply amending to recite a “physical” or “tangible” medium does not overcome the rejection, since a signal may be represented tangibly or physically as an entity. Note: a “tangible medium” or “physical medium” includes transitory propagating signals as the modifier/adjective “tangible” means capable of being touched or perceived and signal (e.g. sound) can be perceived. 

Allowable Subject Matter
10.          Claims 1-3, and 10-14 are allowed.
11.        The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a system comprising a plurality of devices and at least two proxy devices are adapted to enter a silence mode not tunneling commissioning responses from a sink device to a network node for a predetermined time period if they are not selected as temporary master devices; and the sink device is further adapted to disregard a proxy device which corresponds to a stored identification in a subsequent selection of a temporary master device as described in independent claim 1. Similar descriptions are made in claims 5 and 10.

Considered of particular relevance is/are,
     US PGPub 2016/0301563 A1 to Erdmann discloses the following at [0005]:
[0005] The bidirectional communication included in Green Power specification solves partially these issues. In accordance with this specification, some nodes in the vicinity of a resource restricted device may take the role of a proxy, which gathers all the messages addressed to the resource restricted device, and forwards it to the resource restricted device only when a reception opportunity is offered. As there may be a plurality of nodes that can take the role of proxy around a single resource restricted device, one of them can be elected as a master node (also referred as a TempMaster), so that only one node is transmitting a message at a time to the resource restricted device. This is crucial in Green Power specification to maximize the reception probability of the resource restricted device; because the reception opportunity of the resource restricted Green Power Device is—due to its power limitations—strictly time limited, so that the devices taking the role of the proxy cannot backoff or retry their transmission in cast of collision. The transmission via TempMaster is used for example, when responding to a GPD packet. For this, a sink node, which is logically bound with the resource restricted device, selects a TempMaster from among the nodes in the vicinity of the resource restricted device (the devices may be proxies and/or sinks capable of Sink Table-based forwarding, including the sink node itself, if in range). The TempMaster shall forward Green Power Device Frames (GPDF) from the sink node to the resource restricted device. When the sink node has to transmit a message to the resource restricted device, it forwards the message to the TempMaster, which awaits the next reception opportunity of the resource restricted device to deliver the message.

However, Erdmann does not expressly disclose a system comprising a plurality of devices and at least two proxy devices are adapted to enter a silence mode not tunneling commissioning responses from a sink device to a network node for a predetermined time period if they are not selected as temporary master devices; and the sink device is further adapted to disregard a proxy device which corresponds to a stored identification in a subsequent selection of a temporary master device.

12.         Claims 5-9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

14.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.        
US PGPub 2014/0105066 A1 to Erdmann et al. at [0028-0030], [0035-0036], [0116-0121], [0127], [0174];
US PGPub 2013/0242840 A1 to Tolhuizen et al. at [0001-0013], [0074], [0093], [0098], [0105-0128];
US PGPub 2012/0236778 A1 to Erdmann et al. at [0044-0069];
US PGPub 2012/0224571 A1 to Yuan et al. at [0030], [0039], [0063], [0072-0073].
15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 18, 2022